Title: From John Quincy Adams to Thomas Boylston Adams, 1 April 1805
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
New-York 1. April 1805

It is so long since I gave my father notice of the time when we intended to take our departure from Washington, and of course expected to greet you at Quincy, that I am apprehensive you will begin to feel some anxiety on our Account—I have therefore determined to write you this line, though I hope to treat so close upon the heels of my Epistle, as to be with you by the time, it has performed the task of announcing our approach—If I should get the start of it, and arrive first, I shall only have to change parts, and prepare you for its reception.
Shortly before leaving the Metropolis, I wrote to my father two long Letters, which he has doubtless ere this received—In the first of them I told him we meant to depart the 18th:—I believe, in the last I mentioned we might be detained a day or two later—In reality we commenced our Journey on the 19th.—and coming from Baltimore by the Chesapeak and Delaware water Stages through Frenchtown and Newcastle, landed at Philadelphia, the 21st. in the afternoon—We lodg’d at Mrs. Roberts’s, where we found several agreeable fellow boarders, and among them your old friend Geo. W. Smith—My eldest Son had been unwell before we left Washington; he became still more so at Philadelphia, and his illness detained us there five or six days longer than we had intended—We finally took the Stage there last Friday (29th.) and reached Paulus Hoek the next day soon after noon—But in the midst of a North-East-Storm, we thought best to pass the Night there, and yesterday Morning came over to this City.
Thus much may suffice you for our itinerary Journal—Perhaps you are more curious for an account of incidents than a detail of roads—First then—At Baltimore we found Judge Cushing and his Lady travelling the same course with ourselves; but in their own Carriage—They also arrived at Philadelphia while we were there, and left it before us; but whether they have yet arrived in New-York I have not heard—We still expect to get home before them.
Secondly, from Baltimore to Philadelphia, we had the company of Mr. Burr the late Vice-President, and of Commodore Preble, the Mediterranean hero—the latter is a man very agreeable to my taste, by the unassuming simplicity of his manners; but whether the original seducer of mankind, has embodied himself in the person of the little ex-vice, I am not competent to pronounce—This I will say; that I defy Man, Woman or Child, so to withstand the powers of his fascination, as to part from him after such a transitory association, without feelings of good-will towards him—The last act of his political life I had witness’d, in the delivery of an Address to the Senate in praise of dignity, order, and Morality—Mr: Burr the Moralist, was now become the most amiable, attentive, and complacent of travelling companions—I had kept him at arms length the whole Session of Congress—I had felt it a cruel degradation to the Body itself, to have for a President at such a time, and on such an occasion, a Man under a legal accusation of Murder, and I could not forgive him for taking the Seat—But now, when he was a private Citizen again, and in circumstances of obvious difficulty, struggling with misfortune and maintaining a deportment superior to it—I had not strength of mind enough to retain in their full inflexibility the resentments even of Virtue—I felt a degree of compassion for the Man, which was almost ready to turn to Respect—He was more than barely civil to me and my family—I could not help feeling for him in return more kindness, than I was willing to acknowledge to myself—infinitely more than I suffered myself to shew him; and perhaps more than is justly consistent with that character which on a cool and distant estimate I cannot help believing to be his.
At Philadelphia we were visited by a great number of friends and acquaintance of your’s and of your mother’s, besides our own—From many of them we received proofs of that hospitality which has so long been known to you—But in the kindness of your Associates there was an ardour and vivacity, which attested the cordial sincerity of their unanimous declarations of affectionate regard for you, and of their continual mourning, for your loss—Dennie was with me every hour and minute that I could be with him, and entertained me with a banquet of recent literature, which after the famine of a Congressional Session was more grateful to me, than all the delicacies of sensuality that human invention has devised from the days of Apicius, to those of the great men Julian and Othello Pollard. Ewing scarcely left us, for a Moment, but when the indispensable calls of business took him off—Dr: Rush and his family, Mr: Hopkinson and Meredith we frequently saw, and still with new friendly obligations—We were also at Mr: Breck’s—Mr: T. Francis’s—Mr: James Greenleaf’s, and the last day I past there, I dined with another of your friends whom I had not known before; M I was twice at your friend Rutter’s and Mrs. Rutter called to see Mrs: Adams—Your apartment is occupied by a Dr: Chapman, a young man lately from Edinburgh, originally a Virginian, and who is trying his medical Fortune in Philadelphia—Mr. Rutter in consequence of a severe cold, has lost his voice, to such a degree that he can speak only in a whisper—He has been several weeks in this condition, and told me it was not a new thing to him—Mrs: Rutter is very anxious for an Answer from you, to her last Letter.
Here, our acquaintance is not so extensive, nor are our friends here of the same class; if I may so express myself—Coll: Smith and the family are well, and his brother Justus is here with him—I have call’d on Mr: Fitch, Mr: King, and Mr: M’Cormick; and this Evening have taken tea with Dr: Mitchill, who is I believe not personally known to you, but with whom as a man of Science and Letters, I have formed a sort of amicable intercourse, touching as little as possible upon politics.
Mr: Fitch is about to sail for New-Orleans, being as he says tired of walking the Streets of New-York; and intending to purchase there a sugar-plantation; for which he is doubtless well qualified, and which he may fairly hope to render profitable—As accustomed to the climate of Jamaica, he is not afraid of that of Louisiana. Dr: Mitchill shewed me a letter from Mr: Livingston at Paris, enclosing several patches of seal-skins given him by Sir Joseph Banks; with the furs in a different state of preparation—Mr. L—— announces his intention to bring home with him many useful agricultural inventions and improvements.
I have engaged a passage on board a Providence Packet, which is to sail with the first fair wind—The time fixed for departure was 1/2 past 3 of this afternoon (2. April) But we have an easterly air bordering on a calm neither of which will allow us to go—If we sail to-morrow, we may hope to see you as early as next Sunday or Monday—In the mean time with remembrances of duty and affection to all the fire-side, I am as ever, faithfully yours.
